Eckert, J. Claimant, Agnes Manion, is the widow of Bert F. Manion, deceased, a former maintenance patrolman employed by the Division of Highways of the State of Illinois, District No. 7, with headquarters at Effingham, Illinois. The deceased employee was last seen alive on the morning of November 10, 1941, driving a state owned dump truck preparatory to dumping a collection of rubbish. At about two o ’clock the following morning his body was found near a state dumping ground, crushed between the bed and frame of his truck. He was apparently attempting to make some mechanical adjustment, when the bed of the truck fell, crushed, and killed him. Claimant seeks an award under the provisions of the Workmen’s Compensation Act as widow of the decedent in the amount of $4,400.00. At the time of the accident which resulted in the death of Bert F. Manion, the employer and employee were operating under the provisions of the Workmen’s Compensation Act of this State, and notice of the accident and claim for compensation were made within the time provided by the Act. Although the evidence is circumstantial, it is clear that the accident arose out of and in the course of the employment. Decedent was first employed by the Division of Highways on March 18, 1941; the death having occurred on November 10, 1941, his period of employment by respondent was less than one year. His predecessor, as maintenance patrolman for more than one year next preceding March 18, 1941, was paid at a rate of $135.00 per month, or $1,620.00 annually. Under Section 10(c) of the Act, compensation must be computed on the basis of such annual wage, making decedent’s average weekly wage $31.14, and his compensation rate $16.50 per week. At the time of his death, he had no children under sixteen years of age dependent upon him for support. Claimant is therefore entitled to an award under Section 7(a) of the Workmen’s Compensation Act in the amount of $4,000.00; the death having occurred as a result of an injury sustained after July 1, 1941, this amount must be increased ten per cent, or $400.00. Award is therefore made in favor of the claimant, Agnes Manion, in the sum of $4,400.00 to be paid to her as follows: (1) $709.50, which has accrued, is payable forthwith; (2) $3,690.50 is payable in weekly installments of $16.50 per week beginning September 8, 1942, for a period of 223 weeks, with an additional final payment of $11.00. All future payments being subject to the terms and conditions of the Workmen’s Compensation Act of Illinois, jurisdiction of this cause is specifically reserved for the entry of such further orders as may from time to time be necessary. This award being subject to the provisions of an Act entitled, “An Act Making an Appropriation to Pay Compensation Claims of State Employees and Providing for the Method of Payment Thereof,” approved June 30, 1941, and being by the terms of such Act, subject to the approval of the Governor, is hereby, if and when approval is given, made payable from the appropriation from the Eoad Fund in the manner provided for in such Act.